ORDER
PER CURIAM.
On consideration of appellant’s (Jarvis) motion to amend application for bail pending appeal, of appellants’ (Smith and Jarvis) motions for bail pending appeal, and of the opposition filed with respect thereto, it is
Ordered by the Court that appellant’s (Jarvis) motion to amend application for bail pending appeal is granted, and, it is Further ordered by the Court that appellants’ (Smith and Jarvis) motions for bail pending appeal are denied.
Chief Judge BAZELON dissents from the foregoing order and may file an opinion at a later date.